BAUM, Chief Judge
(dissenting):
I disagree with the majority opinion because I believe it is contrary to controlling case law on the subject. In U.S. v. Pierce, 27 M.J. 367 (CMA 1989), the then Court of Military Appeals ruled that, while the Uniform Code of Military Justice (UCMJ) permits a court-martial for serious offenses which have already been the basis for nonjudicial punishment (NJP) under Article 15, UCMJ, it is essential that this process not result in a second punishment for the same offenses or result in some other adverse use of the prior punishment. Speaking for the Court, then Judge Cox addressed the issue in the following manner:
It does not follow that a service member can be twice punished for the same offense or that the fact of a prior nonjudieial punishment can be exploited by the prosecution at a court-martial for the same conduct. Either consequence would violate the most obvious, fundamental notions of due process of law. Thus, in these rare cases [where there is a court-martial after NJP for the same offense], an accused must be given complete credit for any and all nonjudicial punishment suffered: day-for-day, dollar-for dollar, stripe-for stripe. Furthermore, the nonjudicial punishment may not be used for any purpose at trial, such as impeachment (even of an accused who asserts he had no prior misconduct); to show that an accused has a bad service *810record; or any other evidentiary purpose, e.g., Mil.R.Evid. 404(b) Manual, supra. Under these circumstances, the nonjudicial punishment simply has no legal relevance to the court-martial.
Id. at 369 (footnote omitted).
I believe Judge Cox meant what he said. The Government simply may not use the prior NJP for any purpose at all after an accused has been convicted at court-martial for the same offense. Obiter dictum or not, there is ample reason for the rule. It ensures due process for an accused who is unable to plead double jeopardy. As Judge Cox pointed out in Pierce, the Code provision dealing with former jeopardy, Article 44, UCMJ, does not, by its terms, apply to nonjudicial punishments. Given this fact, Pierce protects an accused against further use of that prior punishment by the Government, after conviction for the same offense. In short, when the Government decides to obtain a court-martial conviction for the same offense that prompted punishment under Article 15, UCMJ, that prior punishment should be treated as wiped from the books for Government purposes. At that point, under the terms of Article 15(f), UCMJ, only the accused may show the prior punishment at trial. For me, any possible doubt as to the meaning of Pierce is dispelled by the following footnote to the previous quote from the case:
It may well be a violation of military due process for military authorities to use this record of nonjudicial punishment for any purpose at all, including administrative, once a criminal conviction has been obtained for the same offense. Our review is confined to the appeal of court-martial “cases.” Art. 67(b), UCMJ, 10 U.S.C. § 867(b). Accordingly, our holdings with respect to this nonjudicial punishment are limited to the extent it impacted on the case before us. We trust that appropriate military authorities will take whatever action may be required with respect to this record of nonjudieial punishment itself. Indeed, we have no idea whether this document is still purported to exist or whether it has been rescinded.
Id. at 369, n. 4.
In the case before us, personnel associated with the court-martial and its review by the convening authority appear either to have been unaware of U.S. v. Pierce, supra, forgot it, or chose to ignore it, because Pierce was neither mentioned nor followed in any respect. The trial counsel presented evidence of the prior NJP at sentencing in four different exhibits, as noted in the majority opinion, and he subsequently exploited this evidence in argument on the sentence, without objection at either point by the defense and without comment by the military judge. Moreover, neither the judge nor the convening authority gave any indication that credit was applied for the prior punishment. The day-for-day, dollar-for-dollar, stripe-for-stripe credit envisioned by Pierce, clearly, was not given. Judge Weston sees the defense counsel’s failure to object at trial and subsequent reference to the NJP by the appellant and defense counsel as constituting affirmative waiver of any error by the trial counsel or the judge. Waiver has not been applied by him, however, to the convening authority’s error in not crediting the prior punishment against the sentence, despite the defense counsel’s failure to raise the matter in a response to the staff judge advocate’s recommendation or in a clemency petition.
I would not apply the waiver rule to either the trial errors or the post-trial failings. In my view, plain error was committed at both stages, and I would take corrective action at this level. Under no circumstances would I treat appellant’s unsworn statement at trial and defense counsel’s sentence argument as indicating affirmative waiver, or a knowing forfeiture of objection to the errors committed by the trial counsel and the judge. Since a due process question inheres in any trial on charges for which the accused has been previously punished, I would require an explanation by the judge to the accused of his rights under Pierce and an assurance from the accused that failure to object to evidence and use of that prior NJP by the Government constitutes a knowing relinquishment of a right, before I would apply waiver. Moreover, in addition to the crediting of Article 15 *811punishment of $100 forfeiture and reduction from E-2 to E-l, which the majority has applied, I would either reassess the sentence for further reduction or return the record for a rehearing on the sentence. For all of these reasons I dissent from the majority opinion and disposition.